            IN THE UNITED STATES BANKRUPTCY COURT
                  MIDDLE DISTRICT OF ALABAMA

In re:                                                              CASE NO. 21-30656
Christy Lee Cruse

Debtor.                                                             CHAPTER 13

                   MOTION TO ALTER, AMEND OR VACATE

        COMES NOW, the Debtor, Christy Lee Cruse, and respectfully requests this honorable
Court, for an order vacating this honorable Court’s June 15, 2021 order Denying Confirmation
and Dismissing the above – styled cause (Doc. 32). As grounds the Debtor states as follows:

       1.      The Debtor filed a petition under Chapter 13 on April 9, 2021.

       2.      This matter was set for a confirmation hearing on June 10, 2021.

       3.      Two (2) plan payments have become due since the Debtor filed her petition in this
matter and she paid both of them in a timely fashion.

        4.       Prior to the said confirmation hearing, the Creditor, Guardian Credit Union
objected to confirmation of the subject plan on May 24, 2021 (Doc. 27) on the grounds that the
value forth by the Debtor in her plan of a 2015 Nissan Pathfinder vehicle that was being paid
through the plan was insufficient and that the Debtor proposed an insufficient amount for
adequate protection payments. The Debtor amended her plan on June 4, 2021 (Doc #30) to meet
the subject Creditor’s requirements and she in good-faith thought that this subject Creditor was
fully satisfied under the terms of the submitted amended plan. However, the said Creditor also
had an objection based on factors pertaining to a cosigner on the subject debt. After denial of
confirmation of her 3rd Amended Plan, the undersigned communicated with counsel for the
subject Creditor and the Debtor adjusted her plan in accordance with the subject Creditor’s
requirement on the matter. Such is set forth in the Debtor’s 4th Amended Plan that has been filed
contemporaneously herewith.

        5.      Prior to the said confirmation hearing, the Trustee objected to confirmation of the
subject plan on May 26, 2021 (Doc. 27) on various grounds. The Debtor amended her plan on
June 4, 2021 (Doc. 30) to meet the Trustee’s requirements and she in good-faith thought that this
her amendments fully satisfied the Trustee under the terms of the submitted plan. It is the
understanding of the undersigned that the Trustee was indeed satisfied on the matter(s).

      6.     The undersigned states that he was assigned by the Juvenile Court of Elmore
County to mediate a case with very short lead time to conduct the mediation. As such, the only

                                           Page 1 of 2
available date for the mediation to occur that was mutually available for the undersigned
attorney, as well as the two lawyers involved was June 10, 2021. The undersigned was going to
pause the mediation so that he could attend the confirmation hearing in this cause. However,
through administrative error in the office of the undersigned attorney, the undersigned was not
alerted to the commencement of the confirmation hearing. As such, the undersigned was unable
to advocate for the Debtor at her confirmation hearing.

        7.     The Debtor states that the petition in this case has been filed in good faith and that
she was of the understanding that she had addressed any and all objections prior to the
confirmation hearing in this cause. Further, the Debtor believes that the 4th Amended Plan that
she submitted does indeed satisfy the final unaddressed objection and that she will be able to
fully perform under the terms of the plan.

        WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that this
Honorable Court set aside the subject order denying confirmation of her plan, as well as
dismissal of her case, confirm her 4th amended plan and allow her to continue her Chapter 13
plan / case.

       Respectfully submitted this 21st of June, 2021.

                                              __/s/ Jeffrey J. Courtney________
                                               HON. JEFFREY J. COURTNEY
                                              Attorney for Debtor
                                              PO Box 100
                                              Wetumpka, AL 36092
                                              334-567-2545
                                              jeffcourtney@courtneymann.net


                              CERTIFICATE OF SERVICE

       I do hereby certify that I have on this day mailed a true and exact copy of the foregoing
Notice to the parties listed below by electronically mailing and/or placing a copy of the same in
the United States Mail, postage prepaid and properly addressed on June 21, 2021.


                                   Hon. Sabrina L. McKinney
                                          PO Box 173
                                  Montgomery, Alabama 36104

                          All Creditors listed on the Creditor Matrix


                                                      /s/ Jeffery J. Courtney___________
                                                      HON. JEFFREY J. COURTNEY


                                            Page 2 of 2
